Pottle, J.
No error of law'being complained of, and the evidence not only warranting, but largely preponderating in favor of, the verdict, and this being the only reasonable conclusion which can be reached from the evidence, the judgment overruling the motion for a new trial, based solely upon the ground that the verdict was contrary to law and the evidence, will be affirmed, and the motion of the defendant in error to award damages for frivolous appeal will be sustained.

Judgment affirmed, with damages.

Complaint; from city court of Macon—Judge Hodges. October 15, 1912.
Jesse Harris, for plaintiff in error.
W. D. McNeil, A. L. Dasher Jr., contra.